                       IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH

CONRAD TRUMAN,

                      Plaintiff,

v.

OREM CITY, a Utah municipality; OREM
CITY POLICE DEPARTMENT, a division
of Orem City; OREM CITY POLICE                     MEMORANDUM DECISION AND
OFFICER THOMAS WALLACE, an                         ORDER GRANTING DEFENDANTS’
individual; OREM CITY POLICE                       MOTION FOR SUMMARY JUDGMENT
OFFICER WILLIAM CROOK, an
individual; OREM CITY POLICE
OFFICER ORLANDO RUIZ, an individual;
OREM CITY POLICE OFFICER ART
LOPEZ, an individual; OREM CITY                    Case No. 2:17-CV-775 TS-EJF
POLICE OFFICER TODD FERRE, an
individual; UTAH COUNTY                            District Judge Ted Stewart
ATTORNEY’S OFFICE, a division of Utah
County; DEPUTY UTAH COUNTY
ATTORNEY CRAIG JOHNSON, an
individual; OFFICER(S) JOHN/JANE DOE
110, individuals; and ATTORNEY(S)
JOHN/JANE DOE 1-5, individuals,

                      Defendants.


       This matter is before the Court on a Motion for Summary Judgment filed by Defendants

City of Orem, Orem City Police Department, Officer Thomas Wallace, Officer William Crook,

Officer Orlando Ruiz, Officer Art Lopez and Officer Todd Ferre (collectively, “Defendants”).

For the reasons discussed below, the Court will grant the Motion.

                                        I. BACKGROUND

       Conrad and Heidy Truman were at home together on September 30, 2012. No one else

was in the home. At some point that evening, the couple began to quarrel and Heidy went into



                                               1
the bathroom and locked the door. Mr. Truman then picked the lock and followed her into the

bathroom, but left after Heidy asked him to. Later, Mr. Truman was in the kitchen alone when

he thought he heard the bathroom door open. A moment later he heard a “pop” sound. Heidy

Truman was located toward the back of the house, near the bathroom doorway. She fell forward

toward Mr. Truman onto the dining room floor. Rushing to help her, he quickly realized she was

bleeding profusely from the side of her head and was struggling to breathe. He attempted CPR

and then called 911.

       When police arrived at the scene, they found Mr. Truman covered in blood, intoxicated,

and in shock. He had to be removed from Heidy Truman’s body and threatened to kill the police

officers if they did not save her life. Heidy was taken to the hospital, where she later died of her

wounds.

       After a months-long investigation, police ultimately arrested Mr. Truman and charged

him with his wife’s murder. Mr. Truman was tried and convicted of murder and obstruction of

justice. After trial, Mr. Truman, though new counsel, filed a number of motions with the state

court. As a result of one of these motions, Mr. Truman was granted a new trial based on newly

discovered evidence and was eventually acquitted.

       Mr. Truman brings the present § 1983 action against the police officers and prosecutors

involved in his criminal prosecution, as well as Orem City, the Orem City Police Department,

and the Utah County Attorney’s Office (“UCAO”). Defendants Utah County Deputy Prosecutor

Craig Johnson and the UCAO have been dismissed from the case. The remaining Defendants

now seek summary judgment on Plaintiff’s remaining causes of action.




                                                 2
                            II. SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” 1 In

considering whether a genuine dispute of material fact exists, the Court determines whether a

reasonable jury could return a verdict for the nonmoving party in the face of all the evidence

presented. 2 The Court is required to construe all facts and reasonable inferences in the light most

favorable to the nonmoving party. 3

                                         III. DISCUSSION

A.     FIRST CAUSE OF ACTION

       Plaintiff alleges that Orem City police officers William Crook, Orlando Ruiz, Art Lopez,

and Todd Ferre illegally detained and questioned him on the night of Heidy’s death and into the

next day. Plaintiff also alleges that he was not properly Mirandized and that he was held without

probable cause or reasonable suspicion.

       In moving for summary judgment, Defendants argue that this claim is barred by the

statute of limitations. Both parties agree that the statute of limitations for a § 1983 action is a

matter of state law, and that the term is four years under the applicable Utah law. However, the

parties disagree about when the claim accrues.




       1
           Fed. R. Civ. P. 56(a).
       2
        See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986); Clifton v. Craig, 924
F.2d 182, 183 (10th Cir. 1991).
       3
        See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986);
Wright v. Sw. Bell Tel. Co., 925 F.2d 1288, 1292 (10th Cir. 1991).


                                                   3
        Defendants argue that the claim accrues after the action occurs. Therefore, because the

alleged bad actions took place on September 30, 2012, and October 1, 2012, the statute of

limitations began to run immediately and expired on October 1, 2016.

        Plaintiff argues that the statute of limitations should be tolled because his claim involves

not only allegations of unlawful detention and interrogation, but also use of the acquired

statements in his prosecution. Plaintiff therefore argues that the claim accrued on July 19, 2013,

when charges were brought against him that relied on his illegally obtained statements.

        In Wallace v. Kato, 4 the United States Supreme Court considered when the statute of

limitation in a § 1983 case should accrue where the plaintiff alleged unlawful arrest. The Court

noted that “it is the standard rule that accrual occurs when the plaintiff has a complete and

present cause of action, that is, when the plaintiff can file suit and obtain relief.” 5 In the case of a

§ 1983 claim based on an improper arrest, the statute of limitations begins to run when that

unlawful detention ends. 6

        The plaintiff in that case argued that his release from custody must be the date of accrual,

because the “unlawful arrest led to the coerced confession, which was introduced at his trial,

producing his conviction and incarceration.” 7 However, the Supreme Court noted that after the

initial detention, a magistrate judge had ruled to bind over plaintiff for trial, thus ending any

harm caused by the initial unlawful detention. “From that point on, any damages recoverable

must be based on a malicious prosecution claim and on the wrongful use of judicial process

        4
            549 U.S. 384 (2007).
        5
            Id. at 388 (internal citation and quotation marks omitted).
        6
            Id. at 389.
        7
            Id. at 391.


                                                    4
rather than detention itself.” 8 With regard to the original arrest, “[t]he cause of action accrues

even though the full extent of the injury is not then known or predictable.” 9 The Tenth Circuit

has similarly held that “[c]laims arising out of police actions toward a criminal suspect, such as

arrest, interrogation, or search and seizure, are presumed to have accrued when the actions

actually occur.” 10

        In this case, the basis of Plaintiff’s claim was known on October 1, 2012, when he was

detained and questioned. Plaintiff may not pursue other harms under the same cause of action,

even those that follow as natural consequences of the original harm. Therefore, the date of

accrual is October 1, 2012, and the statute of limitations expired on October 1, 2016. Because

Plaintiff filed his complaint on July 12, 2017, it is outside the statute of limitations and the Court

will grant summary judgment on his first cause of action.

B.      SECOND THROUGH EIGHTH CAUSES OF ACTION

        Defendants contend that Plaintiff’s second through eighth causes of action are barred by

issue preclusion. These six separate causes of action include a wide array of allegations,

including lack of probable cause for warrants and subpoenas (second cause of action), unlawful

arrest (third cause of action), unlawful pretrial detention (fourth cause of action), malicious

prosecution (fifth cause of action), manufacturing and fabricating evidence (sixth cause of

action), lack of probable cause in criminal information (seventh cause of action), and unfairness

of criminal trial (eighth cause of action).



        8
            Id. at 390 (internal citation and quotation marks omitted).
        9
            Id. at 391 (internal citation and quotation marks omitted).
        10
             Johnson v. Johnson Cty. Comm’n. Bd., 925 F.2d 1299, 1301 (10th Cir. 1991).


                                                    5
       In Allen v. McCurry, 11 the United States Supreme Court found that the doctrines of res

judicata and collateral estoppel apply to § 1983 actions. 12 The Court reasoned that “Congress

has specifically required all federal courts to give preclusive effect to state-court judgments

whenever the courts of the State from which the judgments emerged would do so.” 13 The Tenth

Circuit follows Allen v. McCurry, in applying preclusion doctrines to § 1983 actions. 14 In doing

so, it analyzes the preclusive effect of state court judgments under state law. 15

       Under Utah law, “[i]ssue preclusion applies only when the following four elements

are met”:

       (i) the party against whom issue preclusion is asserted must have been a party to or
       in privity with a party to the prior adjudication; (ii) the issue decided in the prior
       adjudication must be identical to the one presented in the instant action; (iii) the
       issue in the first action must have been completely, fully, and fairly litigated; and
       (iv) the first suit must have resulted in a final judgment on the merits. 16

       In opposing summary judgment based on issue preclusion, Plaintiff asserts that 1) the

state court’s probable cause finding is not binding, 2) probable cause is properly a question for a

       11
            449 U.S. 90 (1980).
       12
            Id. at 104–05.
       13
            Id. at 96.
       14
           See, e.g., Cook v. Aagard, 547 F. App’x 857, 859 (10th Cir. 2013) (“A federal civil
rights plaintiff may be collaterally estopped from litigating a § 1983 claim by a state court
criminal judgment, so long as he had a full and fair opportunity to litigate the issue at the state
criminal proceedings.”) (citing Allen, 449 U.S. at 104–05).
       15
           Id. (“The preclusive effect in federal court of a state judgment is governed by the
state’s preclusion rules.”); Dixon v. Richer, 922 F.2d 1456, 1459 (10th Cir. 1991) (“Congress has
specifically required all federal courts to give preclusive effect to state-court judgments
whenever the courts of the State from which the judgments emerged would do so. This practice
promotes the comity between state and federal courts that has been recognized as a bulwark of
the federal system.”) (internal quotations and citations omitted).
       16
          Oman v. Davis Sch. Dist., 2008 UT 70, ¶ 29, 194 P.3d 956, 965 (internal citation and
quotation marks omitted).


                                                  6
jury, 3) he was refused an evidentiary hearing, and 4) the probable cause finding was “based

solely upon the tainted information provided by Defendants.” 17 These arguments appear to only

contest the third point of Utah’s preclusion analysis, whether the probable cause issue was fully

and fairly litigated in state court.

        Regarding Plaintiff’s first argument, as discussed above, a state court’s finding of

probable cause finding may have preclusive effect in a § 1983 action. Regarding Plaintiff’s

second argument, Plaintiff does not identify, and the Court is unaware of, any case law that

requires a probable cause finding to be made by a jury in order for it to have preclusive effect.

Plaintiff’s third and fourth arguments are addressed in greater detail below.

        Plaintiff asserts in his Amended Complaint that his “requests to quash the previous

bindover or for a new preliminary hearing were opposed, almost summarily denied, and the state

court relied upon the tainted evidence and the tainted probable cause findings made previously at

the preliminary hearing.” 18

        However, a review of the record does not suggest any reason for the Court to doubt the

thoroughness or fairness of the state court’s decisions. The state court issued a number of

decisions in January 2017 relevant to the issues before the Court. In its Order on Defendant’s

Combined Motion for Bill of Particulars; Bar to Prosecution; and New Preliminary Hearing, the

state court found that probable cause remained, even taking into account the various arguments

made by Mr. Truman. 19 In its Order Denying Defendant’s Renewal of Motions to Continue

Trial; to Suppress Statements and Request for Pretrial Evidentiary Hearing; and Relating to
        17
             Docket No. 90, at 46.
        18
             Docket No. 38, at 148.
        19
             Docket No. 81 Ex. 10, at 33–34.


                                                 7
Probable Cause Findings, the court stated: “The Court heard the evidence in this case at the

preliminary hearing long ago and has noted the variety of evidence supporting probable cause.” 20

       The state court also made specific findings related to the existence of probable cause in

the warrant and supporting affidavits, which Mr. Truman argued were filled with inaccuracies

and omitted critical information. The court stated:

       The Court reviewed the affidavits and warrants issued by other district court
       judges in this matter[] and sees no reason to believe the warrants were not
       supported by affidavits showing probable cause. There were enough facts
       presented to show such things as a defendant covered in blood, giving a story that
       did not necessarily match what could be seen at the location of the alleged crime
       including no blood from the alleged victim in the area where defendant claims the
       sound of the pop came from, the defendant making threats, being evasive about a
       handgun and other details, the defendant making admissions and inconsistent
       statements, created probable cause a criminal homicide had been committed by
       defendant. 21

The court pointed to “additional unchallenged information in the warrants to support probable

cause.” 22 The court also noted that Plaintiff failed to show that “the officers were providing

information they knew or should have known was false if they were not being reckless.” 23

       With respect to the administrative subpoenas challenged by Mr. Truman, the state court

found that they were supported by good cause and were reasonably related to the investigation. 24

       Finally, in its Order on Defendant’s Motion to Dismiss for Outrageous Government

Conduct, the state court made a number of relevant findings. First, as to the incorrect



       20
            Id. at 2.
       21
            Id. at 9.
       22
            Id. at 10.
       23
            Id.
       24
            Id. at 15.


                                                 8
measurements, the court found they were due to ineptitude and carelessness. 25 “Just because

something was wrong does not mean the prosecutors or police were being deceitful.” 26 With

regard to the testimony of the medical examiner, the state court found that it was not

intentionally falsified. 27 As to financial motive evidence, while the court found it to be weak,

“there is no indication that the prosecution lied about it.” 28 And ruling on the 94-second phone

call, the court found no deliberate falsehood by police or prosecutors. 29

       Plaintiff asserts that the state court’s finding of probable cause was “based solely upon

the tainted information provided by Defendants.” 30 This argument is not supported by the

record. Plaintiff claims that the finding was based on “only a few material facts,” including, “the

purported distance Heidy traveled in conjunction with the Medical Examiner’s opinion that

Heidy would have dropped almost immediately,” the fact that Heidy’s death had been classified

as a homicide, and gunshot residue (“GSR”) evidence. 31 However, the record demonstrates that

the state court judge also considered other evidence sufficient to independently support probable

cause. 32 Further, even after being informed of the issues that make up Plaintiff’s Complaint, the

state court repeatedly continued to find the existence of probable cause, as discussed. Therefore,




       25
            Id. at 28.
       26
            Id. at 29.
       27
            Id.
       28
            Id. at 30.
       29
            Id. at 31.
       30
            Docket No. 90, at 46.
       31
            Id. at 46 n.72.
       32
            Id. 90 Ex. 9, at 26–32.


                                                  9
issue preclusion does apply and, as discussed below, bars Plaintiff’s second through eighth

causes of action.

       1.        Second and Third Causes of Action

       Plaintiff’s second cause of action asserts a lack of probable cause for warrants and

investigative subpoenas. His third cause of action alleges an unlawful arrest. As set forth above,

the state court considered and rejected these very arguments. Therefore, Plaintiff is precluded

from relitigating them. Even if the Court were to reopen the probable cause inquiry, based on

the evidence Plaintiff has presented, no reasonable jury could conclude that the warrants in this

case, including the arrest warrant, were not supported by probable cause.

       To prove that each warrant lacked probable cause, Plaintiff would need to show that after

setting aside all false information, and including all omitted exculpatory evidence, each warrant

lacked probable cause. 33 Plaintiff would also need “proof that the affiant seeking [each] warrant

knew that the challenged information was false or that he had a reckless disregard for its

truthfulness. ‘Allegations of negligence or innocent mistake are insufficient.’” 34 “The burden is

on the plaintiff to ‘make a substantial showing of deliberate falsehood or reckless disregard for

truth’ by the officer seeking the warrant.” 35 “[T]here must exist evidence that the officer in fact

entertained serious doubts as to the truth of his allegations . . . and [a] factfinder may infer

reckless disregard from circumstances evincing obvious reasons to doubt the veracity of the



       33
            Pierce v. Gilchrist, 359 F.3d 1279, 1293 (10th Cir. 2004).
       34
         Beard v. City of Northglenn, Colo., 24 F.3d 110, 114 (10th Cir. 1994) (quoting Franks
v. Delaware, 438 U.S. 154, 155–56, 171)).
       35
         Stonecipher v. Valles, 759 F.3d 1134, 1142 (10th Cir. 2014) (quoting Snell v. Tunnell,
920 F.2d 673, 698 (10th Cir. 1990)).


                                                  10
allegations.” 36 Plaintiff has failed to make the necessary showing. Therefore, summary

judgment is appropriate.

       2.        Fourth Cause of Action

       Plaintiff’s fourth cause of action alleges that he was unlawfully detained because of a

lack of probable cause. Again, the state court decided this issue and Plaintiff is precluded from

litigating it. Even if the Court were to reopen the probable cause inquiry, based on the evidence

Plaintiff has presented, no reasonable jury could conclude that Plaintiff’s pretrial detention was

not based on probable cause.

       3.        Fifth Cause of Action

       Plaintiff’s fifth cause of action is a claim of malicious prosecution. Under Utah tort law,

“lack of probable cause is an essential element of the tort of malicious prosecution.” 37 Based on

issue preclusion, the Court declines to allow Plaintiff to relitigate the state court’s findings of

probable cause. Therefore, the Court will grant Defendants’ Motion for Summary Judgment as

to this claim. Further, even if the Court were to reopen the probable cause inquiry, based on the

evidence Plaintiff has presented, no reasonable jury could conclude that Plaintiff’s arrest,

continued confinement, or prosecution were not based on probable cause.

       4.        Sixth Cause of Action

       In Plaintiff’s sixth cause of action, he brings a claim under the Fourth and Fourteenth

Amendments alleging that Defendants manufactured and/or fabricated inculpatory evidence and

withheld exculpatory evidence. In Pierce v. Gilchrist, the Tenth Circuit reasoned that the closest

       36
            Beard, 24 F.3d at 116 (internal citation and quotation marks omitted).
       37
         Taylor v. Meacham, 82 F.3d 1556, 1561–62 (10th Cir. 1996) (citing Hodges v. Gibson
Prods. Co., 811 P.2d 151, 158 (Utah 1991)).


                                                  11
common law analogy to a § 1983 complaint alleging fabrication of inculpatory evidence and

disregard of exculpatory evidence is malicious prosecution. 38 Adopting that reasoning, the Court

will construe Plaintiff’s sixth cause of action as a malicious prosecution claim, which fails for the

reasons just stated. Moreover, there is no evidence from which a reasonable jury could conclude

that Defendant manufactured, fabricated, or withheld material evidence.

       5.        Seventh Cause of Action

       In his seventh cause of action, Plaintiff alleges that his criminal information was not

based on probable cause. Based on issue preclusion, the Court declines to allow Plaintiff to

relitigate the state court’s findings of probable cause. Therefore, the Court will grant summary

judgment as to the seventh cause of action. Even if the Court were to reopen the probable cause

inquiry, Plaintiff has not presented adequate evidence such that a reasonable jury could conclude

that his criminal information was not based on probable cause.

       6.        Eight Cause of Action

       In his eighth cause of action, Plaintiff brings a claim under the Fourteenth Amendment

alleging fundamental unfairness of his criminal trial. Plaintiff recounts essentially the same facts

as the fifth cause of action for malicious prosecution but brings the claim under only the

Fourteenth. However, as the Tenth Circuit reasoned in Pierce v. Gilchrist, analogizing such §

1983 claims to malicious prosecution is equally valid under the Fourth and Fourteenth

Amendments. 39 Thus, this claim fails for the same reason as Plaintiff’s fifth cause of action.




       38
            359 F.3d at 1291.
       39
            Id. at 1287 n.5.


                                                 12
Moreover, the Tenth Circuit has noted that the Fourth Amendment, not the Fourteenth

Amendment, governs such claims. 40

C.        EIGHTH CAUSE OF ACTION

          To the extent that Plaintiff’s eighth cause of action is not barred for the reasons stated, it

fails on the merits. The Tenth Circuit “recognize[s] a § 1983 claim for a violation of Fourteenth

Amendment substantive due process rights in the narrowest of circumstances.” 41 “The conduct

alleged ‘must do more than show that the government actor intentionally or recklessly caused

injury to the plaintiff by abusing or misusing government power . . . [It] must demonstrate a

degree of outrageousness and a magnitude of potential or actual harm that is truly conscience

shocking.” 42 “This standard is met in only the most extreme circumstances, typically involving

some violation of physical liberty or personal physical integrity.” 43 The evidence presented does

not support a substantive due process claim. Therefore, the Court will grant summary judgment

on this claim.

D.        NINTH CAUSE OF ACTION

          In his ninth cause of action, Plaintiff brings a claim against Orem City and the Orem City

Police Department for unlawful policy, practice, and custom. Defendants move for summary




          40
          Taylor, 82 F.3d at 1561; see also Albright v. Oliver, 510 U.S. 266, 268 (1994)
(declining to recognize a substantive right under the Due Process Clause of the Fourteenth
Amendment to be free from criminal prosecution except upon probable cause”).
          41
               Becker v. Kroll, 494 F.3d 904, 922 (10th Cir. 2007).
          42
               Id. at 922–23 (quoting Livsey v. Salt Lake Cty., 275 F.3d 952, 957–58 (10th Cir.
2001)).
          43
               Id. at 923.


                                                    13
judgment on this cause of action and Plaintiff offers no response. Therefore, the Court will grant

summary judgment.

                                 IV. MOTION TO EXCLUDE

       Also before the Court is Defendants’ Expert Opinions of Plaintiff’s Expert Robert Prevot.

Because nothing in Mr. Prevot’s report alters the Court’s conclusions, the Court need not decide

this Motion. However, the Court is in agreement with many of the arguments raised by

Defendants with respect to Mr. Prevot’s opinions.

                                       V. CONCLUSION

       It is therefore

       ORDERED that Defendants’ Motion for Summary Judgment (Docket No. 81) is

GRANTED.

       DATED this 8th day of August, 2019.

                                             BY THE COURT:



                                             Ted Stewart
                                             United States District Judge




                                               14
